Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 22, 2021.

Amendments
           Applicant's amendments, filed March 22, 2021, is acknowledged. Applicant has cancelled Claims 1-108, amended Claims 109-110, 112-113, and added new claims, Claim 117.
Claims 109-117 are pending and under consideration.

Priority
This application is a continuation of application 16/094,408 filed on October 17, 2018 which is a 371 of PCT/IB2017/000577 filed on April 18, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/429,428 filed on December 2, 2016, 62/382,522 filed on September 1, 2016, and 62/324,024 filed on April 18, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy of PCT/IB2017/000577 filed on April 18, 2017, published as WO 17/182881, has been filed in parent application 16/094,408.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/324,024 and 62/382,522   fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
While 62/324,024 discloses a large genus of possible, different oligonucleotide modifications, including phosphorothioates [00282], 62/324,024 fails to disclose instant SEQ ID NO: 71,959, as the sequence listing only goes up to 71,947, nor does ‘024 disclose the specific embodiment of nucleotides 97-99 of a sgRNA molecule to be specifically modified with 2’-O-methyl phosphorothioate, as required by sgRNA molecule of instant Claim 109.
While 62/382,522 discloses a large genus of possible, different oligonucleotide modifications, including phosphorothioates [00287], 62/382,522 fails to disclose instant SEQ ID NO: 71,959, as the sequence listing only goes up to 71,947, nor does ‘522 disclose the specific embodiment of nucleotides 97-99 of a sgRNA molecule to be specifically modified with 2’-O-methyl phosphorothioate, as required by sgRNA molecule of instant Claim 109.
Support for nucleotides 1-3 and 97-99 of a SEQ ID NO:71,959 sgRNA molecule to be specifically modified with 2’-O-methyl phosphorothioate, as required by sgRNA molecule of instant Claim 109 may be found in Table 3 (gRNA J, name SPY) of 62/429,428, filed December 12, 2016.

While 62/324,024 discloses that the Cas9 protein may comprise a nuclear localization signal [00176], ‘024 fails to disclose the NLS-Cas9-NLS fusion protein configuration now claimed.
While 62/382,522 discloses that the Cas9 protein may comprise a nuclear localization signal [00181], ‘522 fails to disclose the NLS-Cas9-NLS fusion protein configuration now claimed.
While 62/429,428 discloses that the Cas9 protein may comprise a nuclear localization signal [00197], ‘522 fails to disclose the NLS-Cas9-NLS fusion protein configuration now claimed.
Support for the instantly claimed NLS-Cas9-NLS fusion protein configuration may be found in PCT/IB2017/000577 filed on April 18, 2017 [0029].
Support for the instantly claimed cell number of 1x10^4 to be implanted may be found in PCT/IB2017/000577 filed on April 18, 2017 [00482].
Accordingly, the effective priority date of the instant claims is granted as April 18, 2017. 



If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on March 22, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


1. 	Claims 109-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 recites the limitation "(c) implanting at least 1x10^4 of the plurality of CD34+ HSPCs into the patient". There is insufficient antecedent basis for this limitation in the claim because there are two different populations of CD34+ HSPCs previously recited in the claim, to wit, the CD34+ HSPCs isolated from the patient (step a), and the genome-edited CD34+ HSPCs (step b). Thus, it is unclear which CD34+ HSPC cell population is to be implanted (step c). 
The Examiner notes that Applicant has cancelled the prior requirement that the CD34+ HSPCs to be implanted are genome-edited. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

2. 	Claims 109-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 recites a method for treating a patient with a hemoglobinopathy. The claim is considered vague and indefinite in that no step(s) in the claimed method refers back to or actually achieves the goal stated in the preamble of the claim. The claims do not have a step that clearly relates back to the preamble. It is unclear if additional, undisclosed steps are a part of the claimed method and therefore the metes and bounds of the claimed subject matter are unclear. 
The positively recited action-taking step(s) would appear to not be sufficient to achieve the requirement of the preamble because instant step (c) does not require the implanted cells to be genome-edited. The scope of the claim is indefinite because it is unclear how simply re-
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	The prior rejection of Claim(s) 98 under AIA  35 U.S.C. 103 as being unpatentable over Canver et al (Nature 527: 192-197, 2015; available online September 16, 2015; of record in is withdrawn in light of Applicant’s cancellation of the claim. 

4. 	The prior rejection of Claims 99 and 107 under AIA  35 U.S.C. 103 as being unpatentable over Canver et al (Nature 527: 192-197, 2015; available online September 16, 2015; of record in IDS) in view of Bauer et al (U.S. 2018/0119138; priority to May 8, 2015), Addgene (lentiGuide-Puro, plasmid #52963, https://www.addgene.org/52963/; retrieved September 4, 2020), Hendel et al (Nature Biotechnol. 33(9): 985-989, available online June 29, 2015; of record in IDS) and Porteus et al (WO 16/164356; filed April 5, 2016; published October 13, 2016; priority to April 6, 2015 (62/143,729) and May 12, 2015 (62/160,545); co-authors of Hendel et al), as applied to Claim 98 above, is withdrawn in light of Applicant’s cancellation of the claims. 

5. 	The prior rejection of Claims 109, 111, and 113-116 under AIA  35 U.S.C. 103 as being unpatentable over Canver et al (Nature 527: 192-197, 2015; available online September 16, 2015; of record in IDS) in view of Bauer et al (U.S. 2018/0119138; priority to May 8, 2015), Addgene (lentiGuide-Puro, plasmid #52963, https://www.addgene.org/52963/; retrieved September 4, 2020), Hendel et al (Nature Biotechnol. 33(9): 985-989, available online June 29, 2015; of record in IDS) and Porteus et al (WO 16/164356; filed April 5, 2016; published October 13, 2016; priority to April 6, 2015 (62/143,729) and May 12, 2015 (62/160,545); co-authors of Hendel et al) is withdrawn in light of Applicant’s amendment to the independent claim to recite that the Cas9 endonuclease comprises a NLS at both the N- and C- termini, a limitation not taught by Canver et al, Bauer et al, Hendel et al, nor Porteus et al. 

6. 	Claims 109-117 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Canver et al (Nature 527: 192-197, 2015; available online September 16, 2015; of record in IDS) in view of Bauer et al (U.S. 2018/0119138; priority to May 8, 2015), Addgene (lentiGuide-Puro,  Flomenberg et al (Blood 106(5): 1867-1874, 2005; of record), and Boulad et al (Blood 123(10):1483-1486, March 6, 2014). 
	Examiner’s note: Zhang et al (WO 14/204723) is a lengthy application, at 447 pages. Zhang et al (U.S. 2016/0168594), which cites priority to WO 14/204723, is already of record, and thus is already in Applicant’s possession. Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the entire WO 14/204723 publication is not provided with the instant Office Action because the relevant information is already disclosed in U.S. 2016/0168594, of record, and in Applicant’s possession. The Examiner does, however, provide the relevant pages of WO 14/204723 discussed in the instant rejection. 

Determining the scope and contents of the prior art.
With respect to single molecule guide ribonucleic acid (sgRNA), the claims recite the use of a single molecule guide ribonucleic acid (sgRNA) comprising the nucleic acid sequence of SEQ ID NO: 71,959, shown below.
SEQ ID NO:71,959
cuaacaguugcuuuuaucacguuuuagagcuagaaauagcaaguuaaaauaaggcuagu
ccguuaucaacuugaaaaaguggcaccgagucggugcuuuu 
               
Per Figure 2B and Table 1
crRNA portion of the sgRNA = cuaacaguugcuuuuaucac
tracr RNA portion of the sgRNA= guuuuagagcuagaaauagcaaguuaaaauaaggcu
aguccguuaucaacuugaaaaaguggcaccgagucggugcuuuu 

Canver et al is considered relevant prior art for having taught a method for editing a B-cell lymphoma 11A (BCL11A) gene in a human cell by genome editing, the method comprising: 
a) introducing into the human cell, wherein the cell is a CD34+ human cell (pg 193, col. 1, “HUDEP-2 cells, an immortalized human CD34+ hematopoietic stem and progenitor cell”; pg 194, col. 1, “human CD34+ HSPCs”), one or more Cas9 endonucleases and one or more gRNAs to effect one or more double-strand breaks (DSBs) within or near the BCL11A gene, that results in a permanent deletion or inactivation of the BCL11A gene. 
Canver et al taught a single guide ribonucleic acid (sgRNA) directed to the +58 enhancer of BCL11A whose target site comprises the GATA-1 motif, as is also targeted by sgRNA 

Canver et al do not teach the nucleotide sequence of the entire sgRNA 1617 molecule, nor the specific sequence of the crRNA portion of the sgRNA 1617 molecule that directs cleavage to the GATA-1 motif in the BCL11A +58 enhancer motif. However, Bauer et al (co-authors of Canver et al) disclosed the corresponding nucleotide sequence of the crRNA portion of the 1617 sgRNA of Canver et al directed to the +58 enhancer region of BCL11A (Table 7; SEQ ID NO:37), which is 100% identical to the corresponding crRNA portion of instantly recited SEQ ID NO: 71,959, to wit, 
71,959 crRNA = cuaacaguugcuuuuaucac
	 1617  crRNA = ctaacagttgcttttatcac
 Bauer et al, in provisional 62/158,882, also disclosed sgRNA-1617 (Figure 5, [0103]), the corresponding nucleotide sequence of the crRNA portion of the 1617 sgRNA of Canver et al and Bauer et al is 100% identical to the corresponding crRNA portion of instantly recited SEQ ID NO: 71,959, to wit, having SEQ ID NO:37 (Table 7).

Neither Canver et al nor Bauer et al teach/disclose ipsis verbis the tracrRNA portion of the sgRNA comprises nucleotides 21-100 of SEQ ID NO:71,959. However, both Canver et al and Bauer et al taught/disclosed the crRNAs were inserted into to Addgene plasmid ID 52963 lentiGuide-Puro expression vector (Canver et al, pg 198, Methods, col. 1; Bauer et al, [0305]; Bauer et al, provisional ‘882, [0403]), whereby the Addgene plasmid ID 52963 lentiGuide-Puro expression vector nucleotide sequence (nucleotides 2293-2370; upper lines) evidences that the gRNA scaffold comprises tracr RNA portion of the sgRNA of instantly recited SEQ ID NO:71,959 (lower lines), that is 100% identical to the tracr nucleotides 21-100 of SEQ ID NO: 71,959 as shown below:
GTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTTATCAACTTGAAAA 
|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GUUUUAGAGCUAGAAAUAGCAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAA

AGTGGCACCGAGTCGGTGCTTTT
|||||||||||||||||||||||
AGUGGCACCGAGUCGGUGCUUUU
	Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art would have recognized that the sgRNA of both Bauer et al and Canver et al have the same nucleotide sequence as instant SEQ ID NO:71,959. 

With respect to the 2’-O-methyl phosphorothioate modifications of nucleotides 1-3 at the 5’ end, and nucleotides 97-99 at the 3’ end of the sgRNA molecule of SEQ ID NO:71,959, neither Canver et al nor Bauer et al teach/disclose wherein the sgRNA molecule is chemically modified to comprise 2’-O-methyl phosphorothioate modifications of nucleotides 1-3 at the 5’ end, and nucleotides 97-99 at the 3’ end of the sgRNA molecule (SEQ ID NO:71,959 is 100 nucleotides in length). 

	Hendel et al taught that the phosporothioate-modified sgRNAs stimulated higher levels of homologous recombination (HR) than the unmodified sgRNA. While the ratio of on-target to off-target indel formation frequencies was improved with the chemically modified sgRNAs, e.g., 1.5-fold to 2.6-fold better for the HBB site, as these results suggest that typically the chemically modified sgRNAs retain high specificity this impact varied among targets, the impact of a given chemical alteration appears to depend on the sequence, and perhaps also on other factors such as cell type and delivery conditions (pg 987, col. 1). 
Similarly, Porteus et al (co-authors to Hendel et al) disclosed the chemically synthesized sgRNAs comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA (WO 16/164356, Figures 1a, 1b; 62/143,729, Figures 1a, 1b) can induce high levels of genome editing, and can dramatically enhance genome editing in both primary T cells and CD34+ hematopoietic stem and progenitor cells (WO 16/164356, [0013, 168]; 62/143,729, pg 3). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of synthesizing sgRNA molecules comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA so as to dramatically enhance genome editing in the artisan’s gene of interest, including genes which harbor mutations responsible for sickle cell anemia and thalassemia, as well as the artisan’s cell type of interest, including CD34+ HSPCs. 

With respect to the limitation whereby the Cas9 and sgRNA are introduced into the HSPCs as a ribonucleoprotein complex, Hendel et al taught the chemically modified sgRNAs are pre-complexed with the Cas9 endonucleases, thus-forming a ribonucleoprotein complexes (RNPs) prior to the step of delivering the RNPs to the target host cells (pg 987, col. 2, “we complexed the…modified…sgRNA with recombinant Cas9 protein before electroporating this active RNP into…cells”). Notably, for Cas9 RNP delivery with MS-modified sgRNA we detected significantly better on-target:off-target ratios compared to Cas9 plasmid and mRNA for all three sites, with near-background off-target activity at two of the sites (pg 987, col. 2). 

Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of synthesizing ribonucleoprotein (RNP) complexes comprising the Cas9 endonuclease and chemically modified sgRNA molecules, and introducing said RNP complexes into the artisan’s target host cell, including primary human CD34+ hematopoietic stem and progenitor cells (HSPCs), so as to achieve better on-target:off-target ratios compared to Cas9 plasmid and mRNA, and whereby synthesizing such RNPs was considered a simple and complete delivery system for the CRISPR/Cas system.

With respect to the limitation whereby the Cas9 endonuclease comprises a nuclear localization signal (NLS) at both the N- and C- termini (syn. NLS-Cas9-NLS), neither Canver et al, Bauer et al, Hendel et al, nor Porteus et al teach/disclose wherein the Cas9 endonuclease comprises one or more nuclear localization signals (NLSs). 
However, prior to the effective filing date of the instantly claimed invention, Lin et al is considered relevant prior art for having taught a method of introducing Cas9 and sgRNA molecules into a target host cell, wherein the one or more Cas9 endonucleases is pre-complexed with one or more gRNAs to form one or more ribonucleoproteins (RNPs) (Figure 1A; pg 10, Materials and Methods, “Cas9 RNP assembly”), whereby the Cas9 protein comprises two nuclear localization signal peptides (pg 9, Methods, Expression and purification of Cas9), and whereby the Cas9 RNP was prepared by incubating the sgRNA with the Cas9 protein at a molar ratio of 1:1.2 (pg 10, Cas9 RNP assembly). Lin et al taught that off-target editing increases with increasing nucleic acid-based delivery of Cas9, and the authors reasoned that the short-lived Cas9 RNP and timed delivery would minimize off-target editing and that potential toxicity might be minimized by using lower RNP amounts (pg 4). Furthermore, higher cell viability has been observed following RNP transfection compared with DNA transfection (pg 8).

Cong et al (co-authors to Zhang et al) is considered relevant prior art for having taught the use of a Streptococcus pyogenes Cas9 endonuclease comprising a nuclear localization signal (NLS) at both the N- and C-termini (syn. NLS-Cas9-NLS) (pg 820, col. 1; Figure 1) in combination with a sgRNA molecule (Figure 2) to genetically modify the artisan’s target gene(s) of interest in the human host cell (pg 820, col. 1, human 293FT cells revealed that two NLSs are most efficient at targeting SpCas9 to the nucleus, as compared to either N-terminus or C-terminus alone; Figure1a).
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of synthesizing Cas9 endonucleases to comprise nuclear localization signals at both the N- and C- termini of the Cas9 molecule, whereby the NLS-Cas9-NLS configuration was demonstrated to be most efficient at targeting SpCas9 to the nucleus, as compared to either N-terminus or C-terminus alone.

With respect to the step of isolating CD34 HSPCs from a patient (step a), and the step of implanting the ex vivo gene edited HSPCs back into the patient (step c), Canver et al taught the genome editing of BCL11A enhancer is useful for the treatment of hemoglobinopathies (pg 196, col. 2), and thus suggests the step of implanting gene-edited CD34+ HSPCs into patients. 
Bauer et al disclosed the step of administering the ex vivo modified genome-edited cells back into the patient [0191, 247], wherein the cells are isolated human hematopoietic progenitor cells [0192], e.g. CD34+ HSPCs [0312]. 
Porteus et al (co-authors to Hendel et al) disclosed that CD34+ hematopoietic stem and progenitor cells are harvested (syn. isolated) from a subject/patient [0146], genome-edited ex 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of gene-editing the patient’s own primary human CD34+ hematopoietic stem and progenitor cells (HSPCs), so as to correct a hemoglobinopathy disorder in the cells, and then administer/implant said gene-edited CD34+ HSPCs back into the patient so as to treat said patient of said hemoglobinopathy disorder. 

With respect to the step of implanting at least 1x10^4 [ex vivo gene edited] HSPCs back into the patient (step c), neither Canver et al, Bauer et al, nor Porteus et al teach/disclose the number of cells that are to be administered to the patient. However, prior to the effective filing date of the instantly claimed invention, Flomenberg et al is considered relevant prior art for having taught that autologous hematopoietic stem cell transplantation has long-been recognized as a preferred strategy in the treatment of hematologic disorders, whereby many transplantation centers establish a minimal cell dose of at least 1x10^6 CD34+ HSPC to be administered to the patient (Introduction).
Furthermore, Boulad et al is considered relevant prior art for having demonstrated a method of treating beta-thalassemia in a subject, the method comprising the steps of isolating CD34+ HSPCs from a patient suffering from a hemaglobinopathy (pg 1483, col. 2, Study design, CD34+ cell collection), the step of transducing CD34+ HSPCs with an expression vector encoding hemoglobin beta chain (Abstract; pg 1483, col. 2, Study design, Transduction) and administering between 5x10^5 to 2x10^6 genetically modified CD34+ HSPCs to a subject (pg 1484, col. 1, Study design, human cells engrafted into NOD/SCID mice; Table 2, NOD/SCID mouse model; pg 1485, col. 1, successfully demonstrating “engraftment of the transduced CD34+ HSPCs derived from thalassemic patients”). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of administering at least 100x-fold greater number of primary human CD34+ hematopoietic stem and progenitor cells (HSPCs) than what is instantly recited in real-world, clinically meaningful 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sgRNA of Canver et al and/or Bauer et al to further comprise 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA, as taught/disclosed by Hendel et al and Porteus et al, with a reasonable expectation of success because both Hendel et al and Porteus et al successfully demonstrated that the chemically synthesized sgRNAs comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA can induce high levels of genome editing, and can dramatically enhance genome editing, the artisan being motivated to make such chemical modifications because Hendel et al taught that chemically synthesized and modified sgRNAs offer advantages over expressed or in vitro transcribed sgRNAs, including (i) increased efficacy, (ii) robust and scalable production of highly pure sgRNAs for biotechnological and therapeutic applications, (iii) greater flexibility in the sgRNA design in contrast to constraints on the first transcribed nucleotides imposed by the U6 or T7 promoters typically used for plasmid expression or in vitro transcription of sgRNAs, respectively, and (iv) enabling of a highly active RNA-only or RNP CRISPR platform with lower cytotoxicity in primary cells than DNA plasmid-based system. The simplification of the CRISPR-Cas system to a purely RNA or RNP CRISPR system lends itself to formulation in different nanoparticle vectors for delivery in vivo such that the nuclease will not be expressed continuously (pg 989, col. 1). Hendel et al taught whereby co-delivering chemically modified sgRNAs with Cas9 mRNA or protein is an efficient RNA- or ribonucleoprotein (RNP)-based delivery method for the CRISPR-Cas system (Abstract), and that the chemically modified sgRNA system avoids the toxicity associated with DNA delivery of the CRISPR/Cas system, is a simple and effective way to streamline genome editing, and has therapeutic applications of the CRISPR/Cas technology (Abstract). 
Those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of synthesizing sgRNA molecules comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA so as to dramatically enhance genome editing in the artisan’s gene of interest, including genes which harbor mutations responsible for sickle cell anemia and thalassemia, as well as the artisan’s cell type of interest, including CD34+ HSPCs. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the use of an expression plasmid encoding a sgRNA and Cas9 to introduce said sgRNA and Cas9 into a target human host cell, as in vivo such that the nuclease will not be expressed continuously (pg 989, col. 1), whereby co-delivering chemically modified sgRNAs with Cas9 protein is an efficient ribonucleoprotein (RNP)-based delivery method for the CRISPR-Cas system (Abstract), and that the chemically modified sgRNA system avoids the toxicity associated with DNA delivery of the CRISPR/Cas system, is a simple and effective way to streamline genome editing, and has therapeutic applications of the CRISPR/Cas technology (Abstract). Similarly, Porteus et al (co-authors to Hendel et al) disclosed that the chemically synthesized sgRNAs comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA pre-complexed with the Cas polypeptide is able to induce gene editing upon introducing the RNP into the target host cell (WO 16/164356, [0070, 106]; 62/160,545, [0136]). Porteus et al disclosed that the increase in genome editing in these cell types (primary human T cells and primary human CD34+ hematopoietic stem and progenitor cells (HSPCs) using chemically modified sgRNAs is further improved by delivering Cas9 as protein rather than through a DNA expression plasmid, thus generating a simple and complete RNA or ribonucleoprotein (RNP)-based delivery system for the CRISPR/Cas system (WO 16/164356, [0169]; 62/160,545 [0132]). 
Those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of synthesizing ribonucleoprotein (RNP) complexes comprising the Cas9 endonuclease and chemically modified sgRNA molecules, and introducing said RNP complexes into the artisan’s target host cell, including primary human CD34+ hematopoietic stem and progenitor cells (HSPCs), so as to achieve better on-target:off-target ratios compared to Cas9 plasmid and mRNA, and whereby synthesizing such RNPs was considered a simple and complete delivery system for the CRISPR/Cas system.

Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to arrive at a method of treating a patient with a hemaglobinopathy comprising the step of administering at least 1x10^4 genetically modified CD34+ HSPCs to the patient with a reasonable expectation of success because the ordinary artisans have long-recognized that many transplantation centers establish a minimal cell dose of at least 1x10^6 CD34+ HSPC to be administered to the patient (Flomenberg et al) as part of a preferred strategy in the treatment of hematologic disorders, and Boulad et al successfully demonstrated a method of treating beta-thalassemia in a subject, the method comprising the steps of isolating CD34+ HSPCs from a human patient suffering from a hemaglobinopathy, the step of transducing CD34+ HSPCs with an expression vector encoding hemoglobin beta chain, and administering between 5x10^5 to 2x10^6 genetically modified CD34+ HSPCs to a subject, successfully demonstrating engraftment of the transduced CD34+ HSPCs derived from thalassemic patients. Those of ordinary skill in the art previously recognized the scientific and technical concepts of administering at least 100x-fold greater number of primary human CD34+ hematopoietic stem and progenitor cells (HSPCs) than what is instantly recited (nothing more than 10,000 cells) in real-world, clinically meaningful methods of HSPC transplantation so as to treat said [human] patient of their hematologic disorder. 

i) sgRNA molecules comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA had been previously reduced to practice when forming RNP complexes with Cas9 endonucleases, whereby the phosporothioate-modified sgRNAs stimulated higher levels of homologous recombination (HR) than the unmodified sgRNA, induce high levels of genome editing, and can dramatically enhance genome editing in both primary T cells and CD34+ hematopoietic stem and progenitor cells so as to dramatically enhance genome editing in the artisan’s gene of interest, including genes which harbor mutations responsible for sickle cell anemia and thalassemia, as well as the artisan’s cell type of interest, including CD34+ HSPCs; 
ii) Cas9 RNP delivery with MS-modified sgRNA achieves significantly better on-target:off-target ratios compared to Cas9 plasmid and mRNA; and 
iii) the NLS-Cas9-NLS configuration was demonstrated to be most efficient at targeting SpCas9 to the nucleus, as compared to either N-terminus or C-terminus alone.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 110, Zhang et al disclosed wherein the one or more Cas9 endonucleases each comprise one or more nuclear localization signals (NLSs) at the N-terminus, the C-terminus, or both the N-terminus and C-terminus (Figures 8 and 34; [00121], “SpCas9 flanked by two nuclear localization signals”), wherein the one or more NLSs is a SV40 NLS [00303].
With respect to Claims 111-112, Canver et al taught wherein the method further comprises treating the patient with granulocyte colony stimulating factor (G-CSF) prior to the isolating step (Materials and Methods, pg 7, col. 2, “human CD34+ HSPCs”). 
Bauer et al disclosed wherein the method further comprises treating the patient with granulocyte colony stimulating factor (G-CSF) prior to the isolating step ([0312], “human CD34+ HSPCs”). 
Flomenberg et al taught the use of AMD3100 (syn. plerixafor) in combination with G-CSF when isolating hematopoietic stem or progenitor cells from a patient, whereby the combined use of plerixafor with G-CSF is superior to G-CSF alone in mobilizing the HPCs from bone marrow (Title, Abstract).
Boulad et al taught wherein the method further comprises treating the patient with granulocyte colony stimulating factor (G-CSF) prior to the isolating step (pg 1483, col. 2, Study design, CD34+ cell collection), and suggests the additional use of plerixafor (pg 1485, col. 2).
With respect to Claim 113, Bauer et al disclosed wherein the implanting step comprises implanting the genome-edited CD34+ HSPC into the patient by transplantation [0221].
Flomenberg et al taught wherein the implanting step comprises infusing the CD34+ HSPC into the patient (Introduction).
Boulad et al taught wherein the implanting step comprises CD34+ HSPC into the subject by transplantation (pg 1484, col. 1, Study design, human cells engrafted into NSG mice).
With respect to Claim 114-116, Canver et al taught the genome editing of BCL11A enhancer is useful for the treatment of hemoglobinopathies (pg 196, col. 2), which is associated with fetal alpha/gamma hemoglobin levels (pg 192, col. 2), and thus suggests the step of implanting gene-edited CD34+ HSPCs into patients. 
Bauer et al disclosed the step of administering the ex vivo modified genome-edited cells back into the patient [0191, 247], wherein the cells are isolated human hematopoietic progenitor 
Porteus et al disclosed that CD34+ hematopoietic stem and progenitor cells are harvested (syn. isolated) from a subject/patient [0146], genome-edited ex vivo using the Cas9/sgRNA RNPs [0148, 168-169], and then returned to the subject/patient [0069, 151], e.g. for the treatment of a hemoglobinopathy, e.g. sickle cell anemia, thalassemia, hemophilia [0166]. 
Boulad et al taught the patient suffers from beta-thalassemia (Title, Abstract).
With respect to Claim 117, Bauer et al disclosed wherein the CRISPR/Cas system is introduced into the target cells using electroporation ([0319], “cells were electroporated”).
Hendel et al taught the RNPs were electroporated into the target human host cells (pg 987, col. 2, “electroporating this active RNP into…cells”). 
Porteus et al disclosed the RNPs were electroporated into the target human host cells (WO 16/164356, [0173]; 62/160,545, [0136]).
Lin et al taught wherein the one or more RNPs is delivered to the human cell by electroporation (pg 10, Materials and Methods, “after electroporation”).
Zhang et al disclosed wherein the CRISPR/Cas system is introduced into the target cells using electroporation ([00616], “introduce Cas9…into the host cell….electroporation”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the purpose of Zhang et al is to induce proliferative conditions and to interrogate gene function, and thus is different from the purpose of the instantly claimed method. With respect to the teachings of NLS motifs, the teachings of Zhang provides only general teachings with numerous possible permutations of NLS motifs that would need to be tested to understand the result
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<
Zhang et al is considered relevant prior art for having disclosed wherein the one or more Cas9 endonucleases each comprise one or more nuclear localization signals (NLSs) at the N-terminus, the C-terminus, or both the N-terminus and C-terminus (Figures 8 and 34; [00121], “SpCas9 flanked by two nuclear localization signals”), wherein the one or more NLSs is a SV40 NLS [00303]. Furthermore, Cong et al (co-authors to Zhang et al) taught the use of a Streptococcus pyogenes Cas9 endonuclease comprising a nuclear localization signal (NLS) at both the N- and C-termini (syn. NLS-Cas9-NLS) (pg 820, col. 1; Figure 1) in combination with a sgRNA molecule (Figure 2) to genetically modify the artisan’s target gene(s) of interest in the human host cell (pg 820, col. 1, human 293FT cells revealed that two NLSs are most efficient at targeting SpCas9 to the nucleus, as compared to either N-terminus or C-terminus alone; Figure1a). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of synthesizing Cas9 endonucleases to comprise nuclear localization signals at both the N- and C- termini of the Cas9 molecule, whereby the NLS-Cas9-NLS configuration was demonstrated to be most efficient at targeting SpCas9 to the nucleus, as compared to either N-terminus or C-terminus alone.

Applicant argues that the results of Porteus et al demonstrate unpredictability with respect to at least the element of modification of a gRNA sequence. The results of use of the gRNA of the claims, which include the recited modifications at the 5' and 3' ends, would not have been predicted based on the teachings of the cited references.
Applicant’s argument(s) has been fully considered, but is not persuasive. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. In the instant case, Hendel et al taught that the phosporothioate-modified sgRNAs stimulated higher levels of homologous recombination (HR) than the unmodified sgRNA. Similarly, Porteus et al (co-authors to Hendel et al) disclosed the chemically synthesized sgRNAs comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 
While the relative ratio of on-target to off-target indel formation frequencies improved with the chemically modified sgRNAs may vary based on the nucleotide sequence of the target sequence of the sgRNA, such does not teach away from a reasonable expectation of success. The instant claim places no requirement onto the on-target to off-target indel formation frequency. 
Furthermore, Hendel et al taught that the on-target to off-target indel formation frequency may also on other factors such as working concentration of the sgRNA delivered to the target cell, the cell type, and delivery conditions (pg 987, col. 1), none of which are required limitations of the instant Claim 98.

Applicant argues that the cited references do not establish the predictability of success of using such for editing a B-cell lymphoma 11A (BCL11A) gene and/or treating a hemoglobinopathy. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. In the instant case, Canver et al successfully demonstrated the ability of the sgRNA editing BCL11A, and taught that the genome editing of BCL11A enhancer is useful for the treatment of hemoglobinopathies (pg 196, col. 2). Hendel et al and Porteus et al taught/disclosed the chemically synthesized sgRNAs comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA can induce high levels of genome editing, and can dramatically enhance genome editing in both primary T cells and CD34+ hematopoietic stem and progenitor cells. Thus, it is considered that those of ordinary skill in the art would have had a reasonable expectation of success that the instantly recited sgRNA of SEQ ID NO:71,959, having the nucleotide sequence taught/disclosed by Canver et al and Bauer et al, and chemically modified as taught/disclosed by Hendel et al and Porteus et al would be predictably able to edict the BCL11A gene in a human cell genome, and thereby be useful in a method of treating a patient with a hemoglobinopathy, as suggested by Canver et al.
	 
Applicant argues that it was not immediately apparent what target to select nor what specific gRNA would work for editing a B-cell lymphoma 11A (BCL11A) gene and/or treating a hemoglobinopathy.
Applicant’s argument(s) has been fully considered, but is not persuasive. Canver et al successfully demonstrated the ability of the sgRNA comprising the nucleotide sequence of SEQ ID NO:71,959 to edit BCL11A, and taught that the genome editing of BCL11A enhancer is useful for the treatment of hemoglobinopathies (pg 196, col. 2). 
 
Applicant argues that it was found that the gRNA and Cas9 endonuclease complexed as a ribonucleoprotein (RNP) worked better than other formats.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hendel et al previously taught that the RNP CRISPR platform achieves lower cytotoxicity in primary cells than DNA plasmid-based system, the simplification of the CRISPR-Cas system to a purely RNP CRISPR system lends itself to formulation in different nanoparticle vectors for delivery in vivo 
	 
Applicant argues a number of considerations, including on-target activity (e.g., indel frequency), off-target activity, engraftment, cell viability, gamma-globin expression/HbF upregulation. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. on-target activity, indel frequency, off-target activity, engraftment, cell viability, gamma-globin expression/HbF upregulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, all that is required by the instantly claimed methods is that the BCL11A gene is edited within the human host cell upon introduction of the sgRNA/Cas9 RNP complex, said sgRNA having the nucleotide sequence and chemical modifications of SEQ ID NO:71,959. The instant claims place no objective requirements for the minimal degree of on-target activity, indel frequency, off-target activity, engraftment, cell viability, and/or gamma-globin expression/HbF upregulation.

Applicant argues that they have generated surprisingly positive results from the clinic
using the gRNA and methods of the claims. At least three patients have been successfully
treated. In fact, treatment of one patient with severe sickle cell disease has resulted in the patient being free of vaso-occlusive crises at 9 months and treatment of two transfusion dependent ~thalassemia has resulted in these patients being transfusion independent for months. The treatment has proved to be so efficacious that many in the art have considered the results to be an amazing breakthrough. The compilation of Press Releases from November 2019 to June 2020, provided with an Information Disclosure Statement filed concurrently herewith, evidences the early positive safety and efficacy data for the patients treated using the gRNA of the claims for severe hemoglobinopathies. Of note, the results of the trial were so positive, the results have been called "a very important scientific and medical milestone" as well as a " ... milestone, not just for us as a company but for the entire field." [emphasis added]. As another example of the level of success achieved, Dr. Jeffrey Leiden, chairman, president and CEO of Vertex, is quoted as stating "This is a very important scientific and medical milestone," and "We have potentially 
Applicant’s argument(s) has been fully considered, but is not persuasive. To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011). See MPEP §716.01(b). See also MPEP §2143 The invention at issue in Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008), was a method. Although the district court found the evidence to be persuasive of nonobviousness, the Federal Circuit disagreed. It noted that a nexus between the claimed invention and the proffered evidence was lacking because the evidence was not coextensive with the claims at issue. For this reason, the Federal Circuit determined that Muniauction’s evidence of secondary considerations was not entitled to substantial weight. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). In the instant case, Applicant has not provided the Examiner with evidence of the actual method by which the surprisingly positive results were achieved with which to compare the instantly claimed invention to Applicant’s secondary considerations. Rather, Applicant has provided only opinion statements directed to an undisclosed method comprising undisclosed method steps, including, to wit: 
i) undisclosed number of gene-edited cells implanted in the patient so as to achieve the therapeutic effect, whereby instant Claim 109 merely requires a single cell (elements critical to Applicant’s argument above per e.g., engraftment, cell viability, gamma-globin expression/HbF upregulation); 
ii) undisclosed target human host cells so as to achieve the therapeutic effect (Claim 99 is generic to any human cell, as opposed to the CD34+ HSPC cells of Claim 109) (elements critical to Applicant’s argument above per e.g., engraftment, cell viability, gamma-globin expression/HbF upregulation); 
iii) undisclosed details of the Cas9 polypeptide structure, e.g. whether or not it comprises one, two, or more NLS, and where said NLS(s) is/are located (neither Claims 99 nor 109 require 
iv) undisclosed details of the sgRNA/Cas9 RNP formulary, e.g. concentration of the RNP that is introduced into the target human host cells to as to produce the BCL11A gene editing (elements critical to Applicant’s argument above per e.g., indel frequency, off-target activity, engraftment, cell viability, gamma-globin expression/HbF upregulation), 
by which the asserted surprising results were achieved.
As discussed above, all that is required by the instantly claimed methods is that the BCL11A gene is edited within the human host cell upon introduction of the sgRNA/Cas9 RNP complex, said sgRNA having the nucleotide sequence and chemical modifications of SEQ ID NO:71,959. Canver et al successfully demonstrated the ability of the sgRNA comprising the nucleotide sequence of SEQ ID NO:71,959 to edit BCL11A, and taught that the genome editing of BCL11A enhancer is useful for the treatment of hemoglobinopathies (pg 196, col. 2). Hendel et al previously taught that the RNP CRISPR platform achieves lower cytotoxicity in primary cells than DNA plasmid-based system, the simplification of the CRISPR-Cas system to a purely RNP CRISPR system lends itself to formulation in different nanoparticle vectors for delivery in vivo such that the nuclease will not be expressed continuously (pg 989, col. 1), whereby co-delivering chemically modified sgRNAs with Cas9 protein is an efficient ribonucleoprotein (RNP)-based delivery method for the CRISPR-Cas system (Abstract), and that the chemically modified sgRNA system avoids the toxicity associated with DNA delivery of the CRISPR/Cas system, is a simple and effective way to streamline genome editing, and has therapeutic applications of the CRISPR/Cas technology (Abstract). Similarly, Porteus et al (co-authors to Hendel et al) previously disclosed that the chemically synthesized sgRNAs comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA pre-complexed with the Cas polypeptide is able to induce gene editing upon introducing the RNP into the target host cell (WO 16/164356, [0070, 106]; 62/160,545, [0136]). Porteus et al disclosed that the increase in genome editing in these cell types (primary human T cells and primary human CD34+ hematopoietic stem and progenitor cells (HSPCs) using chemically modified sgRNAs is further improved by delivering Cas9 as protein rather than through a DNA expression plasmid, thus generating a simple and complete RNA or ribonucleoprotein (RNP)-based delivery system for the CRISPR/Cas system (WO 16/164356, [0169]; 62/160,545 [0132]). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art possessed a reasonable expectation of success that a sgRNA having the nucleotide sequence of instant SEQ ID NO:71,959 (per Canver et al and Bauer et al), said sgRNA being further modified to comprise 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA (per Hendel et al and Porteus et al), would be predictably able to edit the target BCL11A sequence in the genome of a human cell, including primary human T cells and primary human CD34+ hematopoietic stem and progenitor cells (HSPCs), upon introduction of the sgRNA pre-complexed with a Cas9 polypeptide, e.g. via electroporation, as co-delivering chemically modified sgRNAs with Cas9 protein is an efficient ribonucleoprotein (RNP)-based delivery method for the CRISPR-Cas system that avoids the toxicity associated with DNA delivery of the CRISPR/Cas system, is a simple and effective way to streamline genome editing, and has therapeutic applications of the CRISPR/Cas technology, whereby sgRNAs comprising 2’-O-methyl phosphorothioate modifications at nucleotides 1-3 and 97-99 of the sgRNA pre-complexed with the Cas polypeptide is able to induce gene editing upon introducing the RNP 

Conclusion
7.  	Claims 109-117 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633